Citation Nr: 0216802	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for polysubstance 
abuse.

3.  Entitlement to service connection for an acquired 
psychiatric disorder (other than substance abuse).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the New York, 
New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a back disorder, a 
psychiatric disorder, and drug and alcohol dependence.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Thoracolumbar sprain and strain treated in service in 
1973 was acute and transitory, and resolved without residual 
pathology.

3.  Degenerative disk disease at L5-S1 diagnosed in 1999 is 
not causally related to the 1973 thoracolumbar sprain and 
strain.

4.  The veteran began abuse of drugs and heavy use of 
alcohol during service, and has continued such use and 
abuse.

5.  The veteran does not have a current acquired psychiatric 
disorder other than substance abuse.


CONCLUSIONS OF LAW

1.  The current low back disability was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).

2.  Service connection for polysubstance abuse is precluded 
as a matter of law.  38 U.S.C.A. §§ 101(16), 105, 1110 (West 
1991).

3.  A psychiatric disorder was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's claims file contains his service 
medical records and VA medical records.  The veteran has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.  VA has also afforded the 
veteran examinations to determine whether he has the claimed 
conditions and whether they can be linked to a disease or 
injury in service.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the rating decisions 
issued in March 1999 and September 1999, an April 2000 
statement of the case (SOC), an August 2000 supplemental 
statement of the case (SSOC), and a July 2002 letter 
explaining the VCAA.  These documents together relate the 
law and regulations that govern the veteran's claim.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding that claim.  In the July 
2002 letter, the RO explained the type of evidence that 
would be needed to substantiate the veteran's claims.  The 
RO indicated that it was the veteran's responsibility to 
inform the RO of the existence of any such evidence, and 
that the RO would take steps to obtain any such evidence 
that the veteran identified.

II.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
case of certain chronic diseases, including arthritis and 
psychoses, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  When there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2002).

Low Back Disability

The veteran asserts that he has low back pain that has 
continued since he sustained a low back injury during 
service.  No musculoskeletal disorder was found when the 
veteran was examined for entrance into service.  In October 
1973, the veteran received outpatient treatment for a back 
injury.  He indicated that he had been lifting boxes with 
another person, and the other person had let go of the box 
they were lifting.  He stated that his back had twisted when 
the box fell.  The examiner found marked muscle spasm of the 
left lower back muscles.  The examiner's impression was 
acute back strain with spasm.  

The veteran was seen four more times over the following 
month for the low back injury.  A physician found marked 
left scoliosis with marked left paravertebral spasm.  There 
was tenderness at T8 to L3.  On x-rays, the thoracic and 
lumbar areas of the spine had mild scoliosis to the right, 
and were otherwise normal.  A physician listed an impression 
of thoracolumbar sprain-strain syndrome.  The injury was 
treated with heat, medication, and exercises, and the 
veteran was placed on a light duty profile for several 
weeks.  The report of the veteran's July 1974 separation 
examination indicated that the spine and musculoskeletal 
system were normal.

The veteran filed a claim for service connection for a back 
disorder in 1998.  On VA examination in April 1999, the 
veteran reported that he had low back pain that had 
continued since a back injury in service in the early 1970s.  
He stated that he had not received any medical treatment 
since service for his low back pain, but that he had taken 
nonprescription pain medication for four years after 
service.  He reported that, in 1992, while reaching for 
luggage, he had experienced right-sided low back pain and a 
"shock-like" sensation in his right lower extremity.  He 
reported ongoing low back pain of varying intensity, with 
infrequent radiation of pain into the lower extremities.  

The veteran had a normal gait.  There was tenderness in the 
lower lumbar paraspinals bilaterally.  There was no gross 
muscular atrophy or spasm.  The range of motion of the 
lumbar spine was to 90 degrees of flexion, 20 degrees of 
extension, with pain at 10 to 20 degrees, 30 degrees of 
lateral bending bilaterally, and 30 degrees of rotation 
bilaterally.  Patrick's test was positive on the right.  
Lumbosacral spine x-rays showed narrowing, sclerosis, and 
vacuum phenomenon at L5-S1.  The examiner's diagnosis was 
degenerative disk disease at L5-S1, with radicular symptoms.

In August 2002, a VA physician reviewed the veteran's claims 
file.  The physician noted that the back injury treated 
during service in October 1973 had been showing improvement 
a month after the injury, and that the service medical 
records had not reflected any further problem with the back 
during the remainder of the veteran's service, from November 
1973 to July 1974.  The physician provided the opinion that 
the L5-S1 degenerative disk disease found on examination in 
April 1999 was "not likely to be the sequelae" of the 
thoracolumbar sprain/strain syndrome that was treated during 
service.  The physician wrote that a patient with that type 
of sprain or strain usually recovered in four to six weeks 
without residuals.

While the veteran has reported a continuity of 
symptomatology since the inservice back injury, his recent 
report must be weighed against the lack of any 
contemporaneous evidence of back symptomatology at the time 
of separation from service or for many years thereafter.  
His report must also be considered in light of the VA 
examiner's opinion.  The examiner's conclusions are against 
the veteran's claim, and are not rebutted by any other 
competent opinion.  The preponderance of the evidence is 
against a link between the injury during service and the 
current disorder.  Therefore, service connection for a low 
back disorder is denied. 

Polysubstance Abuse

The veteran asserts that he has disability due to dependence 
on or abuse of alcohol and drugs.  He claims that this 
disorder began during his service.  As noted above, service 
connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  The law governing veteran's benefits 
states that no compensation shall be paid if a disability is 
a result of the disabled person's own abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 1991).  

The Court of Appeals for Veterans Claims has held that, 
although compensation may not be paid, 38 U.S.C.A. § 1110 
does not preclude the establishment of service connection 
for such a condition.  Barela v. West, 11 Vet. App. 280, 283 
(1998).  \

Direct service connection, however, may be granted only when 
a disability was incurred in the line of duty.  38 U.S.C.A. 
§ 101(16).  A disability is not incurred in the line of duty 
when it is the result if the abuse of alcohol of drugs.  
38 U.S.C.A. § 105(a).  The term alcohol abuse means the use 
of alcoholic beverages over time, or such excessive use at 
any one time, sufficient to cause disability to or death of 
the user.  38 C.F.R. § 3.301(d).  The VA General Counsel has 
interpreted these provisions to mean that a substance abuse 
disability cannot be service connected on the basis of its 
incurrence or aggravation in service.  VAOPGCPREC 11-96, 61 
Fed. Reg. 66,750 (1996).

Service connection may be granted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a non-service-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a).  In Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit, 
interpreting 38 U.S.C.A. § 1110 in light of its legislative 
history, held that VA compensation benefits are available 
for alcohol or drug-related disability that is secondary to 
a service-connected disorder.  Id. at 1370.  The Federal 
Circuit explained that 38 U.S.C.A. § 1110 precluded 
compensation for primary alcohol abuse disabilities and for 
secondary disabilities that result from primary alcohol 
abuse.  Id. at 1376.  Since service connection is not in 
effect for any disability, the veteran is not entitled to 
service connection on a secondary basis.

The veteran has a current diagnosis of substance abuse and 
dependence.  His report that the abuse and dependence began 
during service is neither corroborated nor contradicted by 
any other evidence.  While there is no medical opinion as to 
the etiology of the veteran's dependence or addiction, the 
law requires that service connection for polysubstance abuse 
be denied.

Psychiatric Disorder

The veteran included a "mental condition" among the 
disorders for which he claimed service connection in his 
April 1998 claim.  His service medical records are silent 
for mental health complaints or treatment.  

On VA examination for mental disorders in April 1999, he 
reported a history of drug and alcohol abuse since service.  
He reported having feelings of anxiety and depression.  He 
stated that he got paranoid, especially when abusing drugs.  
He reported having had some treatment for substance abuse, 
but no other mental health treatment.  The examiner found 
that the veteran did not appear depressed or markedly 
anxious.  The examiner indicated that the veteran's reported 
feelings of anxiety and depression could be related to his 
alcohol and drug use.  The examiner made diagnoses of 
substance abuse, but made no other psychiatric diagnosis.

Service connection cannot be granted absent medical evidence 
of a current disability.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

While the veteran has reported some symptoms, the 
professional who examined him in 1999 did not find that he 
had any acquired psychiatric disorder.  The examiner found 
that the symptoms the veteran described were attributable to 
his substance abuse.  The record contains no other competent 
evidence of an acquired psychiatric disability.  

In the absence of a diagnosis of a current disorder, the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, and that 
claim is denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for polysubstance abuse is 
denied.

Entitlement to service connection for an acquired 
psychiatric disorder (other than substance abuse) is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

